DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 8,994,412).
Regarding claim 1, Kim (hereinafter, Ref~412) discloses (please see Fig. 5 and related text for details) an output stage circuit (centered by 30 of Fig. 5) comprising: 
a bias voltage generator (300 of Fig. 5 can be read as the claimed one OR at least it is functionally equivalent to it), coupled to an output terminal (NO1 of Fig. 5) of the output stage circuit to generate a bias voltage (PG3 and/or NG3 of Fig. 5) according to an output voltage of the output terminal as seen/expected; 
a first amplifier circuit (10 of Fig. 5), coupled to the output terminal of the output stage circuit, a first power supply terminal (0VDD) and the bias voltage generator, the first amplifier circuit receives (via 50/100 of Fig. 5) a first pre-driving signal, a first predetermined voltage and the bias voltage, according to the first pre-driving signal, the first predetermined voltage and the bias voltage, the first amplifier circuit determines whether to turn on the first amplifier circuit to 
a second amplifier circuit (20 of Fig. 5), coupled to the output terminal of the output stage circuit, a second power supply terminal (ground) and the bias voltage generator, the second amplifier circuit receives a second pre-driving signal (NG1), a second predetermined voltage (NG2) and the bias voltage, according to the second pre-driving signal, the second predetermined voltage and the bias voltage, the second amplifier circuit determines whether to turn on the second amplifier circuit to transmit a second voltage from the second power supply terminal to the output terminal to serve as the output voltage as seen/expected, meeting claim 1.  
	Regarding claim 6, Ref~412 discloses the output stage circuit as claimed in claim 1, wherein the first amplifier circuit comprises: 
a first switch transistor (PM1 of Fig. 5), comprising a first terminal (source) coupled to the first power supply terminal to receive the first voltage, and comprising a control terminal (gate) receiving a first control signal (PG1); 
a first stacked transistor (PM2), comprising a control terminal (gate) receiving the first predetermined voltage (PG2), and comprising a first terminal (source) coupled to a second terminal (drain) of the first switch transistor; and 
a first bias transistor (PM3), comprising a first terminal (source) coupled to the first stacked transistor, comprising a control terminal (gate) receiving the bias voltage, and comprising a second terminal (drain) coupled to the output terminal as seen/expected, meeting claim 6.  
Regarding claim 7, Ref~412 discloses the output stage circuit as claimed in claim 6, further comprising: 
meeting claim 7.  
Regarding claim 8, Ref~412 does not expressly teach/suggest the claimed “wherein a value of the first predetermined voltage is equal to a half value of the first voltage”. However, these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 8.  
Regarding claim 9, Ref~412 does not expressly teach/suggest the claimed “wherein a value of the first predetermined voltage is equal to a sum of a half value of the first voltage and a value of a floating voltage. However, these are also normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 9.  
	Regarding claim 10, Ref~412 discloses the output stage circuit as claimed in claim 1, wherein the second amplifier circuit comprises: 
a second switch transistor (NM1 of Fig.5), comprising a first terminal (source) coupled to the second power supply terminal to receive the second voltage, and comprising a control terminal (gate) receiving a second control signal (NG1); 
a second stacked transistor (NM2), comprising a control terminal (gate) receiving the second predetermined voltage, and comprising a first terminal (source) coupled to a second terminal (drain) of the second switch transistor; and 
a second bias transistor (NM3), comprising a first terminal (source) coupled to the second stacked transistor, comprising a control terminal (gate) receiving the bias voltage (NG3), and comprising a second terminal (drain) coupled to the output terminal as seen/expected, meeting claim 10.  
meeting claim 11.  
Regarding claim 12, Ref~412 does not expressly teach/suggest supports the claimed “wherein a value of the second predetermined voltage is equal to a half value of the first voltage”. However, these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 12.  
Regarding claim 13, Ref~412 does not expressly teach/suggest the claimed “wherein a value of the second predetermined voltage is equal to a difference between a half value of the first voltage and a value of a floating voltage”. However, these are also normal design parameters/features in the field, meeting claim 13.  

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.




/HIEU P NGUYEN/Primary Examiner, Art Unit 2843